Exhibit 10.8
AMENDED AND RESTATED NASH-FINCH COMPANY
DEFERRED COMPENSATION PLAN
As Amended and Restated Effective July 14, 2008
ARTICLE 1
Description

1.1   Plan Name. The name of this plan (the “Plan”) is the “Amended and Restated
Nash-Finch Company Deferred Compensation Plan.”   1.2   Plan Purpose. The
purpose of the Plan is to provide Participants with the opportunity to defer a
portion of the Covered Compensation that would otherwise be payable to them and
to compensate Participants for the amount, if any, by which such deferrals
decrease the amount of profit sharing or company matching contributions that
would otherwise be made on their behalf pursuant to the Profit Sharing Plan or a
401(k) Plan. The Plan is intended to comply in form and operation with all
applicable law, including, to the extent applicable, the requirements of
Section 409A of the Code and will be administered, operated and construed in
accordance with this intention. The Plan has been operated in reasonable, good
faith compliance with Section 409A of the Code (within the meaning of Internal
Revenue Services Notices 2005-1, 2006-79 and 2007-86) during the period
beginning January 1, 2005 and ending on the effective date of this amendment and
restatement.   1.3   Plan Type. The Plan is an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated Employees and, as such, is intended to be
exempt from the provisions of Parts 2, 3 and 4 of Subtitle B of Title I of ERISA
by operation of sections 201(2), 301(a)(3) and 401(a)(4) thereof, respectively,
and from the provisions of Title IV of ERISA, to the extent otherwise
applicable, by operation of section 4021(b)(6) thereof. The Plan will be
administered, operated and construed in accordance with this intention.   1.4  
Relationship to Income Deferral Plan. Effective June 1, 1994, the Company
adopted the Nash-Finch Company Income Deferral Plan (the “Income Deferral
Plan”), a plan similar in purpose and type to the Plan. Because of changes in
the Code that change the taxation of non-qualified deferred compensation
arrangements for amounts deferred on or after January 1, 2005, the Company has
elected (a) to amend the Income Deferral Plan to provide that there may be no
new participants in such plan after December 31, 2004 and that no additional
compensation amounts may be deferred under such plan after December 31, 2004,
and (b) to adopt this new Plan for compensation amounts deferred after
December 31, 2004, in each case determining the timing of any deferral in a
manner consistent with Section 409A of the Code and the regulations, rulings and
guidance issued thereunder by the U.S. Treasury Department and the Internal
Revenue Service.

 



--------------------------------------------------------------------------------



 



ARTICLE 2
Eligibility, Selection and Enrollment

2.1   Eligibility.

  (a)   Participation in the Plan shall be limited to Qualified Employees of
Employers. From that group of Qualified Employees, the Compensation Committee
shall select, in its sole discretion, those Qualified Employees who may actually
participate in the Plan. The Compensation Committee may discharge this
responsibility by designating specific categories of Qualified Employees (such
as by title, position or pay grade) who are entitled to participate in the Plan.
    (b)   At any time during a Plan Year, the Compensation Committee may
determine (either specifically or through the application of a category
designation described in Section 2.1(a)) that a Qualified Employee who became
such after the beginning of the Plan Year is eligible to participate in the Plan
with respect to the remainder of the Plan Year.     (c)   The fact that an
Employee has been eligible to make deferral elections under the Plan with
respect to any particular Plan Year does not give the Employee any right to make
deferral elections in any other Plan Year. Nevertheless, a determination that a
Qualified Employee is eligible to make deferral elections under the Plan shall
be effective from one Plan Year to the next so long as the individual remains a
Qualified Employee and the Compensation Committee does not act to deny that
Employee the ability to make deferral elections for a future Plan Year.     (d)
  A Participant who has suspended his or her deferral elections in connection
with an Unforeseeable Emergency is not eligible to elect additional deferrals
with respect to the remainder of the Plan Year during which the suspension
occurs.

2.2   Enrollment and Commencement of Participation.

  (a)   As a condition to participation, each Qualified Employee who is selected
to participate in the Plan as of the first day of a Plan Year shall complete and
submit to the Administrative Committee an election and a beneficiary designation
in the form and manner prescribed by Plan Rules prior to the first day of such
Plan Year, or such earlier deadline as may be established by the Plan Rules.    
(b)   An Employee who first becomes a Qualified Employee after the first day of
a Plan Year must, in order to participate for the remainder of that Plan Year,
complete and submit to the Administrative Committee the election and designation
specified in Section 2.2(a) within thirty (30) days after he or she first
becomes eligible to participate in the Plan, or by such earlier deadline as may
be established by Plan Rules. In such event, such Employee shall not be
permitted to defer under the Plan any portion of his or her Covered Compensation
that is paid with respect to services performed prior to his or her
participation commencement date.

2



--------------------------------------------------------------------------------



 



  (c)   Each Qualified Employee who is selected to participate in the Plan shall
commence participation in the Plan on the date that the Administrative Committee
determines, in its sole discretion, that the Qualified Employee has met all
participation requirements, including returning all required documents to the
Administrative Committee within the specified time period. The Administrative
Committee shall process a Participant’s deferral election as soon as
administratively practicable after such deferral election is submitted to and
accepted by the Administrative Committee.     (d)   If a Qualified Employee
fails to meet all requirements contained in this Section 2.2 within the period
required, that Qualified Employee shall not be entitled to participate in the
Plan during such Plan Year. In addition, the Administrative Committee may
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary or desirable.

2.3   Transfer among Employers. A Participant who transfers employment from one
Employer to another Employer and who continues to be a Qualified Employee after
the transfer will, for the duration of the Plan Year during which the transfer
occurs, continue to participate in the Plan in accordance with the deferral
election in effect for the portion of the Plan Year before the transfer, as a
Qualified Employee of such other Employer.   2.4   Multiple Employment. A
Participant who is simultaneously employed as a Qualified Employee with more
than one Employer will participate in the Plan as a Qualified Employee of all
such Employers on the basis of a single deferral election applied separately to
his or her Covered Compensation from each such Employer.   2.5   Termination or
Ceasing to be a Qualified Employee. A Participant who, during a Plan Year,
terminates his or her employment with all Employers or is determined by the
Administrative Committee to have otherwise ceased to be a Qualified Employee is
not eligible for further deferral credits for the remainder of the Plan Year in
which such termination or determination occurs, and any related deferral
election the Participant has made for the remainder of such Plan Year shall be
terminated. If a Participant is no longer eligible to defer compensation under
the Plan, the Participant’s Account shall continue to be governed by the terms
of the Plan until such time as the Participant’s Account Balance is paid in
accordance with the terms of the Plan.   2.6   Condition of Participation. Each
Qualified Employee, as a condition of participation, is bound by all of the
terms and conditions of the Plan and the Plan Rules, including but not limited
to the reserved right of the Company to amend or terminate the Plan, and must
furnish to the Administrative Committee such pertinent information as the
Administrative Committee or Plan Rules may require.   2.7   Termination of
Participation. A Participant or Beneficiary will cease to be such as of the date
on which his or her entire Account Balance has been distributed.

3



--------------------------------------------------------------------------------



 



ARTICLE 3
Deferral Elections

3.1   Minimum Deferrals.

  (a)   Covered Compensation. For each full Plan Year, a Participant may elect
to defer the payment of his or her Base Salary, Bonus, Commissions or LTI Amount
or any two or more of the foregoing components of Covered Compensation, by any
dollar amount of any component of Covered Compensation, in even $1,000
increments, so long as the total amount deferred will not, in any case, exceed
the applicable maximum percentage specified in Section 3.2. A Participant may
also elect to defer the payment of his or her Bonus, Commissions or LTI Amount,
but not Base Salary, by any one percent increment from one percent to a maximum
percentage specified in Section 3.2. For an election to be effective, the
following minimum annual deferral amounts must be attained for each component of
Covered Compensation to be deferred for a Plan Year:

          Deferral   Minimum Amount
Base Salary
  $ 3,000  
Bonus
  $ 3,000  
Commissions
  $ 3,000  
LTI Amount
  $ 3,000  

If the Administrative Committee determines, prior to the beginning of a Plan
Year, that a Participant has made an election with respect to any component of
Covered Compensation for less than the stated minimum annual deferral amount, or
if no election is made, the amount deferred for that component of Covered
Compensation shall be zero. If the Administrative Committee determines at any
time before a Bonus, Commission or LTI Amount would otherwise be paid that a
Participant has deferred less than the stated minimum amount for that component
of Covered Compensation for the applicable Plan Year, the amount deferred for
that component shall be zero.

  (b)   Short Plan Year. If a Qualified Employee first becomes eligible to
participate in the Plan after the first day of a Plan Year, the applicable
minimum annual deferral amounts for such Plan Year shall in each case be an
amount equal to the minimum amount set forth in Section 3.1(a), multiplied by a
fraction, the numerator of which is the number of complete months remaining in
the Plan Year after the Qualified Employee first becomes eligible to participate
in the Plan and the denominator of which is 12.     (c)   Revocation or
Suspension of Election. No deferral elections with respect to Base Salary,
Bonus, Commissions or LTI Amounts may be revoked after the last day by which
they must be received by the Administrative Committee to be effective, subject
to the ability of a Participant to suspend deferrals as provided in Sections 8.1
or 10.2. In addition, deferrals will be suspended to the extent necessary for
the Employer to comply with the hardship withdrawal provisions of such
Employer’s 401(k) plan.

4



--------------------------------------------------------------------------------



 



3.2   Maximum Deferral.

  (a)   Covered Compensation. For each full Plan Year, a Participant may elect
to defer Base Salary, Bonus, Commissions and/or LTI Amounts up to the following
maximum percentages for each deferral elected:

          Deferral   Maximum Percentage
Base Salary
    75 %
Bonus
    100 %
Commissions
    100 %
LTI Amount
    100 %

  (b)   Short Plan Year. If a Qualified Employee first becomes eligible to
participate in the Plan after the first day of a Plan Year, the applicable
maximum annual deferral amounts for such Plan Year shall, in each case, be
limited to (i) the amount of Covered Compensation payable to the Participant
with respect to services rendered to Employers after the date the Qualified
Employee becomes a Participant, multiplied by (ii) the applicable percentage
specified in the table in Section 3.2(a).

3.3   Elections to be Made

  (a)   In General. In connection with a Participant’s commencement of
participation in the Plan and for each succeeding Plan Year, the Participant
shall make the following elections:

  (i)   an election, as described in Section 3.1(a), as to the amount of each
component of Covered Compensation payable with respect to services performed
during such Plan Year that is to be deferred;     (ii)   an election, as
described in Section 7.1(a), as to whether the Participant wishes to receive a
Scheduled Distribution of some or all of the Covered Compensation to be deferred
for such Plan Year;     (iii)   an election as described in Section 7.2(b), as
to the manner in which the Participant will receive his or her Retirement
Benefit for such Plan Year;     (iv)   an election, as described in
Section 7.3(b), as to the manner in which the Participant will receive his or
her Termination Benefit for such Plan Year;     (v)   an election, as described
in Section 7.4(b), as to the manner in which the Participant will receive his or
her Disability Benefit for such Plan Year;     (vi)   an election, as described
in Section 7.6(a), as to whether the Participant will receive a Change in
Control Benefit for such Plan Year;

5



--------------------------------------------------------------------------------



 



  (vii)   an election, as described in Sections 16.8(a), (b) and (e), as to
whether the Participant will defer the commencement of benefit payments as
provided in those Sections for such Plan Year; and     (viii)   such other
elections as the Administrative Committee deems necessary or desirable under the
Plan.

For any election to be valid, the election must be completed by the Participant,
timely submitted to the Administrative Committee (in accordance with Section 2.2
above) and accepted by the Administrative Committee. Elections with respect to a
Plan Year succeeding the Plan Year in which the Participant’s participation
commences shall be made by timely submitting a new election to the
Administrative Committee, in accordance with Plan Rules, before the end of the
Plan Year preceding the Plan Year for which the election is made. If no such
election is timely submitted for a Plan Year, the Covered Compensation to be
deferred shall be zero for that Plan Year.

  (b)   LTI Amount Deferrals. Notwithstanding anything to the contrary in this
Section 3, in connection with a Participant’s deferral of LTI Amounts pursuant
to the Plan, the Participant shall make deferral elections as follows:

  (i)   If the LTI Amount elected to be deferred is “performance-based
compensation” pursuant to Section 409A of the Code, then the Participant shall
make a deferral election prior to the first day of the last Plan Year in which
the applicable performance period for such LTI Amount occurs, or such earlier
time as required by Section 409A of the Code or by the applicable long term
incentive plan.     (ii)   If the LTI Amount elected to be deferred is not
“performance-based compensation” pursuant to Section 409A of the Code, then the
Participant shall make a deferral election prior to the thirtieth (30th) day of
the first Plan Year in which the applicable performance period begins, or such
earlier time as required by Section 409A of the Code or by the applicable long
term incentive plan.

ARTICLE 4
Crediting and Vesting of Contributions to a Participant’s Account

4.1   Participant Accounts. The Administrative Committee will establish and
maintain an Account for each Participant to evidence amounts credited with
respect to the Participant pursuant to Articles 4 and 5. If a Participant defers
Covered Compensation from more than one Employer, the Administrative Committee
will establish a separate Account for the Participant with respect to each such
Employer. A Participant’s Account may include a Cash Subaccount and a Share
Subaccount. A Participant’s Cash Subaccount may include a Deferral and Matching
Subaccount, a Scheduled Distribution Subaccount and a Company Contribution
Subaccount. A Participant’s Share Subaccount may include a

6



--------------------------------------------------------------------------------



 



    Deferral Subaccount, Deferral and Matching Subaccount and a Scheduled
Distribution Subaccount.   4.2   Withholding and Crediting of Covered
Compensation. For each Plan Year, deferrals of Base Salary shall be withheld
from each regularly scheduled Base Salary payroll in equal amounts. Deferrals of
Bonus, Commissions and/or LTI Amounts shall be withheld at the time the Bonus,
Commissions or LTI Amounts are or otherwise would be paid to the Participant,
whether or not this occurs or would occur during the Plan Year to which these
amounts relate. Deferral of an LTI Amount that is payable in Shares will be
credited to the Participant’s Share Subaccount (and specifically to the Deferral
Subaccount, if one is established) at the time such amounts would otherwise have
been paid to the Participant. Deferred amounts of Covered Compensation other
than amounts described in the preceding sentence will be credited to a
Participant’s Cash Subaccount (and specifically to the Deferral and Matching
Subaccount, if one is established) at the time such amounts would otherwise have
been paid to the Participant.   4.3   Company Contribution Amount. For any Plan
Year, an Employer may, in its sole discretion, credit any amount to the Company
Contribution Subaccount of any Participant who has elected to defer Covered
Compensation hereunder for that Plan Year, and any amount so credited shall be
for that Participant the Company Contribution Amount for that Plan Year. The
amount, if any, so credited to a Participant’s Account for a Plan Year will be
determined by the Compensation Committee in the case of the Company, or by the
Board of any other Employer, and may be smaller (including zero) or larger than
the amount credited to any other Participant. The Company Contribution Amount
described in this Section 4.3, if any, shall be credited on a date or dates to
be determined by the applicable Employer.   4.4   Company Matching Amount. If a
matching contribution is made on behalf of a Participant for any Plan Year
pursuant to an applicable 401(k) Plan, and if that Participant has elected to
defer Covered Compensation hereunder for that Plan Year, then the Participant’s
Deferral and Matching Subaccount will be credited with an amount equal to the
amount, if any, by which (a) the amount of the matching contribution that would
have been allocated to such Participant’s matching account under the 401(k) Plan
for the Plan Year but for the deferrals made pursuant to the Plan exceeds
(b) the amount of the matching contribution actually allocated to such
Participant’s 401(k) Plan account for the Plan Year. The amount of any such
credit shall be for that Participant the Company Matching Amount for that Plan
Year. Any Company Matching Amount so credited to the Account of a Participant
under the Plan for any Plan Year shall be credited on a date or dates to be
determined by the Employer.   4.5   Company Profit Sharing Amount. If a profit
sharing contribution is made on behalf of a Participant for any Plan Year
pursuant to the Profit Sharing Plan, and if that Participant has elected to
defer Covered Compensation hereunder for that Plan Year, then the Participant’s
Deferral and Matching Subaccount will be credited with an amount equal to the
amount, if any, by which (a) the amount of the profit sharing contribution that
would have been allocated to his or her account under the Profit Sharing Plan
for that Plan Year but for deferrals made pursuant to the Plan exceeds (b) the
amount of the profit sharing

7



--------------------------------------------------------------------------------



 



    contribution actually allocated to his or her account under the Profit
Sharing Plan for such Plan Year. The amount of any such credit shall be for that
Participant the Company Profit Sharing Amount for that Plan Year. Any Company
Profit Sharing Amount so credited to the Account of a Participant under the Plan
for any Plan Year shall be credited on a date or dates to be determined by the
Employer.   4.6   Crediting of Amounts after Benefit Distribution.
Notwithstanding any provision in the Plan to the contrary, should the complete
distribution of a Participant’s vested Account Balance occur prior to the date
on which any portion of the Covered Compensation that a Participant has elected
to defer in accordance with Section 3.3 would otherwise be credited to the
Participant’s Account, such amount shall not be credited to the Participant’s
Account, but shall be paid to the Participant in a single lump sum payment as
soon as administratively practicable after such amount would otherwise have been
credited to the Participant’s Account.   4.7   Vesting.

  (a)   A Participant shall at all times be 100% vested in his or her Deferral
and Matching Subaccount, Deferral Subaccount and Scheduled Distribution
Subaccount.     (b)   Subject to Section 4.7(c), a Participant shall become
vested in his or her Company Contribution Amount for any Plan Year, together
with Investment Credits thereon, on the basis of the number of years
(consecutive twelve (12) month periods) that have passed since the Company
Contribution Amount was credited to the Participant’s Account, so long as the
Participant is an Employee of an Employer as of the last day of each such twelve
(12) month period. Such vesting shall occur in accordance with the following
schedule:

          Years Since Company Contribution     Amount Was Credited   Vested
Percentage
Less than 1 year
    0 %
1 year or more, but less than 2
    33 %
2 years or more, but less than 3
    66 %
3 years or more
    100 %

  (c)   Subject to Section 4.7(d), in the event of a Change in Control, or upon
a Participant’s Disability or death while employed by an Employer, a
Participant’s Company Contribution Subaccount shall immediately become 100%
vested.     (d)   Subject to Section 4.7(e), the vesting schedule for a
Participant’s Company Contribution Subaccount shall not be accelerated upon a
Change in Control to the extent that the Administrative Committee determines
that such acceleration would cause any payment or distribution by the Company to
or for the benefit of the Participant (whether paid or payable or distributed or
distributable pursuant to the terms of the Plan or otherwise including without
limitation the lapse or termination of any restriction on or the vesting or
exercisability of any payment or

8



--------------------------------------------------------------------------------



 



      distribution) to constitute an “excess parachute payment” within the
meaning of Section 280G of the Code.     (e)   Section 4.7(d) shall not apply to
the extent that such Participant, pursuant to a separate agreement with his or
her Employer, is entitled to a payment to make such Participant whole for the
effect of any excise tax payable pursuant to Section 4999 of the Code.

ARTICLE 5
Investment Credits

5.1   Cash Subaccounts.

  (a)   Designation of Measurement Funds. The Administrative Committee will
designate two or more Measurement Funds that will serve as the basis for
determining Investment Credits to a Participant’s Cash Subaccount. The
Administrative Committee may, from time to time, designate additional
Measurement Funds or eliminate any previously designated Measurement Funds. The
designation or elimination of a Measurement Fund pursuant to this Section 5.1(a)
is not a Plan amendment. The Administrative Committee will not be responsible in
any manner to any Participant, Beneficiary or other person for any damages,
losses, liabilities, costs or expenses of any kind arising in connection with
any designation or elimination of a Measurement Fund.     (b)   Participant
Direction. A Participant must direct the manner in which amounts credited to his
or her Cash Subaccount pursuant to Article 4 will be allocated among and deemed
to be invested in the Measurement Funds designated pursuant to Section 5.1(a).
Such allocation and investment directions shall be submitted to the
Administrative Committee in the form and manner established by Plan Rules. If a
Participant fails to direct the manner in which amounts credited to his or her
Cash Subaccount will be deemed to be invested, his or her Cash Subaccount
Balance will automatically be allocated to and deemed invested in the
Measurement Fund specified in Plan Rules. Amounts will be deemed to be invested
in accordance with the Participant’s direction on or as soon as administratively
practicable after the date the amounts are credited to the Participant’s Cash
Subaccount.     (c)   Change in Direction for Account Balances and Future
Credits. A Participant may, at any time, direct a change in the manner in which
future credits to his or her Cash Subaccount pursuant to Article 4 will be, or
his or her existing Account Balance is, allocated among and deemed to be
invested in the Measurement Funds designated pursuant to Section 5.1(a). Any
such direction may be made separately for an existing Cash Subaccount Balance
and for future amounts to be credited to a Cash Subaccount. Any change in
allocation and investment direction shall be submitted to the Administrative
Committee in the form and manner established by Plan Rules, and will be
effective as soon as reasonably practicable after receipt of the election by the
Administrative Committee.

9



--------------------------------------------------------------------------------



 



  (d)   Change in Direction for Existing Cash Subaccount Balance. In providing
any direction described in Sections 5.1(b) and (c), the Participant shall
specify on the election form, in increments of one percent (1%), the percentage
of his or her Cash Subaccount Balance or of future credits to his or her Cash
Subaccount, as applicable, to be allocated/reallocated to each Measurement Fund.
Any such direction will remain in effect until the Participant subsequently
submits a properly completed new election form to the Administrative Committee.
    (e)   Account Adjustment. As of the close of business on each day on which
trading occurs on the NASDAQ National Market System, the Administrative
Committee will cause each Participant’s Cash Subaccount Balance to be adjusted
(upward or downward) to reflect the investment performance, since the last
adjustment, of the Measurement Funds among which the Cash Subaccount Balance has
been allocated and hypothetically invested.

5.2   Share Subaccounts.

  (a)   Cash Dividends. If a cash dividend is declared by the Company’s Board,
on the date such dividend is paid or payable to the Company’s stockholders, a
Participant’s Share Subaccount will be credited with that number of full and
fractional Share Units determined by dividing (i) the dollar amount of the
dividends that would have been payable to the Participant if the number of Share
Units credited to the Participant’s Share Subaccount on the record date for such
dividend payment had then been Shares registered in the name of such
Participant, by (ii) the Fair Market Value on the date as of which the credit is
made.     (b)   Stock Dividends. If a dividend is declared by the Company’s
Board which is payable in Shares, on the date such dividend is paid or payable
to the Company’s stockholders, a Participant’s Share Subaccount will be credited
with that number of full and fractional Share Units determined by multiplying
(i) the aggregate number of Share Units credited to a Participant’s Share
Subaccount as of such date by (ii) the number of Shares payable as a dividend on
each outstanding Share in connection with such dividend declaration.     (c)  
Adjustments. In the event of a reorganization, recapitalization, stock split,
stock dividend, combination of shares, merger, consolidation, rights offering or
any other change in the Company’s corporate structure or Shares, the
Administrative Committee will make such adjustment, if any, as the
Administrative Committee may deem appropriate in the number and kind of Share
Units credited to Share Subaccounts.

5.3   No Actual Investment. The Measurement Funds and Share Units are to be used
only for record-keeping purposes to adjust a Participant’s Account Balance, and
nothing contained in the Plan or done in accordance with the terms of the Plan
shall be considered or construed in any manner as an actual investment of a
Participant’s Account Balance in any such Measurement Fund or Share Units. A
Participant’s Account Balance will at all

10



--------------------------------------------------------------------------------



 



    times be a bookkeeping entry only and will not represent any investment made
on his or her behalf by any Employer or the Trust; the Participant shall at all
times remain an unsecured creditor of the applicable Employer. If any Employer
or the Trustee decides to invest funds in any or all of the investments on which
the Measurement Funds or Share Units are based, or in any comparable
investments, no Participant shall have any rights in or to such investments
themselves.   5.4   Participant Responsibilities. Each Participant is solely
responsible for any and all consequences of his or her investment directions
made pursuant to this Article 5. Neither any Employer, any of its directors,
officers or employees, the Compensation Committee nor the Administrative
Committee has any responsibility to any Participant or other person for any
damages, losses, liabilities, costs or expenses of any kind arising in
connection with any investment direction made by a Participant pursuant to this
Article 5.

ARTICLE 6
FICA and Other Taxes

6.1   Deferred and Matching Amounts. For each Plan Year in which Covered
Compensation is being deferred by a Participant, and for each Plan Year in which
a Company Matching Amount and/or a Company Profit Sharing Amount is credited to
a Participant’s Account, the Employer(s) shall withhold from that portion of the
Participant’s Covered Compensation that is not being deferred, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such deferred and credited amounts. If necessary, the
Administrative Committee may reduce the amount of Covered Compensation that is
deferred in order to comply with this Section 6.1.   6.2   Company
Contributions. When a Participant becomes vested in a portion of his or her
Company Contribution Subaccount, the applicable Employer(s) shall withhold from
the portion of the Participant’s Covered Compensation that is not being
deferred, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes on such vested amount.   6.3   Distributions.
The applicable Employer(s), or the Trustee, shall withhold from any
distributions made to a Participant under the Plan all federal, state and local
income, employment and other taxes required to be withheld by the Employer(s) in
connection with such payments, in amounts and in a manner to be determined in
the sole discretion of the Employer(s) and the Trustee.

ARTICLE 7
Distributions of Amounts Credited to Plan Accounts

7.1   Scheduled Distributions.

  (a)   Electing a Scheduled Distribution. Subject to Section 7.1(c), in
connection with each annual election to defer Covered Compensation, a
Participant may irrevocably elect to receive a Scheduled Distribution from the
Plan with respect to all or a portion of the amount of Covered Compensation to
be deferred for such

11



--------------------------------------------------------------------------------



 



      Plan Year. The Scheduled Distribution with respect to a particular Plan
Year shall be a single lump sum payment equal to the balance in the Scheduled
Distribution Subaccount applicable to that Plan Year, calculated as of the close
of business on the January 1 on which the Scheduled Distribution becomes
payable. For purposes of this Section 7, a single lump sum payment may be made
in the form of cash or Shares. Each Scheduled Distribution elected shall be paid
out during a sixty (60) day period commencing immediately after the January 1
payable date designated by the Participant. The January 1 payable date
designated by the Participant must be at least three Plan Years after the end of
the Plan Year to which the Participant’s deferral election described in this
Article 7.1 relates. By way of example, if a Scheduled Distribution is elected
for Covered Compensation payable with respect to services performed in the Plan
Year commencing January 1, 2005, the Scheduled Distribution could first become
payable on January 1, 2009 and would be paid out during the sixty (60) day
period immediately thereafter.     (b)   Postponing Scheduled Distributions.
Subject to Section 7.1(c), a Participant may make a one-time election to
postpone any Scheduled Distribution described in Section 7.1(a) above, and have
such amount paid out in a single lump sum payment during a sixty (60) day period
commencing immediately after an allowable alternative distribution payable date
designated by the Participant in accordance with this Section 7.1(b). In order
to make this one-time election, the Participant must submit a new Scheduled
Distribution election form to the Administrative Committee in accordance with
the following criteria:

  (i)   Such election form must be submitted to and accepted by the
Administrative Committee at least twelve (12) months prior to the Participant’s
previously designated Scheduled Distribution payable date;     (ii)   The new
Scheduled Distribution payable date selected by the Participant must be a
January 1 at least five years after the previously designated Scheduled
Distribution payable date; and     (iii)   The election of the new Scheduled
Distribution payable date will not be effective until twelve (12) months after
the date on which the election is made.

  (c)   Other Distributions Take Precedence. If a Participant becomes entitled
to the distribution of his or her Account under Sections 7.2, 7.3, 7.4, 7.5 or
7.6 prior to such Participant’s Scheduled Distribution payable date, such
Participant’s Scheduled Distribution shall not be paid in accordance with
Section 7.1(a) or (b), but the balance in the Scheduled Distribution Subaccount
will be distributed in accordance with the other applicable Section in this
Article 7.

12



--------------------------------------------------------------------------------



 



7.2   Retirement Benefit.

  (a)   Amount of Retirement Benefit. A Participant who Retires shall receive,
as a Retirement Benefit, his or her vested Account Balance, calculated as of the
close of business on the Participant’s Benefit Distribution Date.     (b)  
Payment of Retirement Benefit. A Participant, in connection with his or her
initial commencement of participation in the Plan and for each succeeding Plan
Year, shall irrevocably elect in the form and manner prescribed by Plan Rules to
receive his or her Retirement Benefit in a single lump sum payment or pursuant
to the Annual Installment Method for up to 15 years. If a Participant does not
make any election with respect to the payment of his or her Retirement Benefit
for a Plan Year, then such Participant shall be deemed to have elected to
receive the Retirement Benefit in a single lump sum payment for such Plan Year.
The single lump sum payment shall be made or installment payments shall
commence, no later than sixty (60) days after the Participant’s Benefit
Distribution Date for such Plan Year. Remaining installments, if any, shall be
paid no later than sixty (60) days after each anniversary of the Participant’s
Benefit Distribution Date for such Plan Year.

7.3   Termination Benefit.

  (a)   Amount of Termination Benefit. A Participant who experiences a
Termination of Employment shall receive, as a Termination Benefit, his or her
vested Account Balance, calculated as of the close of business on the
Participant’s Benefit Distribution Date.     (b)   Payment of Termination
Benefit. A Participant, in connection with his or her initial commencement of
participation in the Plan and for each succeeding Plan Year, shall irrevocably
elect in the form and manner prescribed by Plan Rules to receive the Termination
Benefit in a single lump sum payment or pursuant to the Annual Installment
Method for up to 5 years. If a Participant does not make any election with
respect to the payment of the Termination Benefit for a Plan Year, then such
Participant shall be deemed to have elected to receive the Termination Benefit
in a single lump sum payment. The single lump sum payment shall be made or
installment payments shall commence, no later than sixty (60) days after the
Participant’s Benefit Distribution Date. Remaining installment payments, if any,
shall be paid no later than sixty (60) days after each anniversary of the
Participant’s Benefit Distribution Date.

7.4   Disability Benefit.

  (a)   Amount of Disability Benefit. Upon a Participant’s Disability, the
Participant shall receive a Disability Benefit, which shall be equal to the
Participant’s vested Account Balance, calculated as of the close of business on
the Participant’s Benefit Distribution Date.

13



--------------------------------------------------------------------------------



 



  (b)   Payment of Disability Benefit. A Participant, in connection with his or
her initial commencement of participation in the Plan and for each succeeding
Plan Year, shall irrevocably elect in the form and manner prescribed by Plan
Rules to receive the Disability Benefit in a single lump sum payment or pursuant
to the Annual Installment Method for up to 5 years. If a Participant does not
make any election with respect to the payment of the Disability Benefit for a
Plan Year, then such Participant shall be deemed to have elected to receive the
Disability Benefit in a single lump sum payment. The single lump sum payment
shall be made or installment payments shall commence, no later than sixty
(60) days after the Participant’s Benefit Distribution Date for such Plan Year.
Remaining installments, if any, shall be paid no later than sixty (60) days
after each anniversary of the Participant’s Benefit Distribution Date for such
Plan Year.

7.5   Death Benefit.

  (a)   Amount of Death Benefit. The Participant’s Beneficiary(ies) shall
receive a Death Benefit upon the Participant’s death which will be equal to the
Participant’s vested Account Balance, calculated as of the close of business on
the Participant’s Benefit Distribution Date.     (b)   Payment of Death Benefit.
The Death Benefit shall be paid to the Participant’s Beneficiary(ies) in a
single lump sum payment, whether or not installment payments had already
commenced to the Participant before his or her death. The single lump sum
payment shall be made no later than sixty (60) days after the Participant’s
Benefit Distribution Date.

7.6   Change in Control Benefit.

  (a)   Election of Change in Control Benefit. A Participant, in connection with
his or her commencement of participation in the Plan and for each succeeding
Plan Year, shall irrevocably elect in the form and manner prescribed by Plan
Rules whether to (i) receive a Change in Control Benefit, which shall be equal
to the Participant’s vested Account Balance, calculated as of the close of
business on the Participant’s Benefit Distribution Date, or (ii) have his or her
Account Balance remain in the Plan upon the occurrence of a Change in Control.
If a Participant does not make any election with respect to the payment of a
Change in Control Benefit for a Plan Year, then such Participant’s Account
Balance shall remain in the Plan upon a Change in Control and shall continue to
be subject to the terms and conditions of the Plan.     (b)   Payment of Change
in Control Benefit. Subject to Section 4.7(d), the Change in Control Benefit, if
any, shall be paid to the Participant in a single lump sum payment no later than
sixty (60) days after the Participant’s Benefit Distribution Date.

7.7   Special LTIP Benefit. Notwithstanding anything to the contrary in
Sections 7.1 through 7.6, if any amount or benefit is payable under this Plan
pursuant to any mandatory

14



--------------------------------------------------------------------------------



 



    provision(s) of the Company’s long term incentive program (the “LTIP”), the
time and manner of such payment shall be determined pursuant to such
provision(s) instead of pursuant to the terms of this Article 7.   7.8   Form of
Distribution. Distributions to a Participant from his or her Share Subaccount
shall be made in the form of whole Shares. Distributions from the Participant’s
Cash Subaccount shall be made in the form of cash.   7.9   Partial
Distributions. Partial distributions generally will be made pro rata between the
Cash Subaccount and the Share Subaccount, provided, however, the partial
distribution to be made in Shares shall be rounded down to the nearest whole
Share with the balance of the distribution made in cash from the Cash
Subaccount. Any installment payment or partial distribution to a Participant
shall be deemed to have been made proportionally from each of the Measurement
Funds into which amounts credited to his or her Cash Subaccount are deemed
invested, based on the ratio of the amount deemed invested in each such
Measurement Fund to the Participant’s total Cash Subaccount Balance as of the
date the amount of the installment payment or partial distribution is
determined. The undistributed portion of an Account distributed in the form of
installment payments or a partial distribution will continue to receive
Investment Credits in accordance with thee Plan.

ARTICLE 8
Withdrawals for Unforeseeable Emergencies

8.1   Suspension of Deferrals; Distribution. If a Participant experiences an
Unforeseeable Emergency, the Participant may petition the Administrative
Committee to suspend deferrals of Covered Compensation to the extent deemed
necessary by the Administrative Committee to satisfy the Unforeseeable
Emergency. If suspension of deferrals is not sufficient to satisfy the
Participant’s Unforeseeable Emergency, or if suspension of deferrals is not
required under applicable tax law, the Participant may further petition the
Administrative Committee to receive a partial or full distribution of his or her
vested Account Balance from the Plan.   8.2   Limitation on Amount of
Distribution. Any distribution under Section 8.1 shall not exceed the lesser of
(a) the Participant’s vested Account Balance, calculated as of the close of
business on the date on which the amount becomes payable, as determined by the
Administrative Committee in its sole discretion, or (b) the amount necessary to
satisfy the Unforeseeable Emergency, plus amounts reasonably necessary to pay
taxes reasonably anticipated as a result of the distribution, all as determined
by the Administrative Committee. Notwithstanding the foregoing, a Participant
may not receive a payout from the Plan to the extent that the Unforeseeable
Emergency is or may be relieved (i) through reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship or (iii) by suspension of deferrals under the Plan, if the
Administrative Committee, in its sole discretion, determines that suspension is
required by applicable tax law.

15



--------------------------------------------------------------------------------



 



8.3   Suspension of Deferrals. If the Administrative Committee approves a
Participant’s petition for suspension and/or distribution under Section 8.1, the
Participant’s deferrals under the Plan shall be suspended as of the date of such
approval. If a petition for distribution under Section 8.1 is approved, the
Participant shall receive the approved distribution from the Plan within sixty
(60) days of the date of such approval. Deferrals suspended under this Article 8
may not recommence until the first day of the next Plan Year beginning after the
date deferrals ceased.

ARTICLE 9
Beneficiary Designation and Distributions

9.1   Manner of Designation. Each Participant may designate, in the form and
manner prescribed by the Administrative Committee, one or more primary and
contingent Beneficiaries to receive his or her Account Balance after his or her
death. A Participant may change or revoke any Beneficiary designation at any
time. Any such designation, change or revocation will be effective only if a
properly completed beneficiary designation is submitted to and received by the
Administrative Committee during the Participant’s lifetime. Upon receipt by the
Administrative Committee of a new beneficiary designation, all beneficiary
designations previously filed shall be canceled.   9.2   Spousal Consent. No
designation of a primary Beneficiary other than the Participant’s spouse is
effective unless the spouse consents to the designation or the Administrative
Committee determines that spousal consent cannot be obtained because the spouse
cannot reasonably be located or is legally incapable of consenting. Any spousal
consent must be in writing, acknowledge the effect of the election and be
witnessed by a notary public. Such a consent is effective only with respect to
the Beneficiary or class of Beneficiaries so designated and only with respect to
the spouse who so consented.   9.3   No Beneficiary Designation. If a
Participant fails to designate a Beneficiary, or revokes a Beneficiary
designation without naming another Beneficiary, or designates one or more
Beneficiaries none of whom survives the Participant or exists at the time in
question, then the Participant’s designated Beneficiary shall be deemed to be
his or her surviving spouse. If the Participant has no surviving spouse, the
benefits remaining under the Plan to be paid to a Beneficiary shall be payable
to the executor or personal representative of the Participant’s estate.   9.4  
Identifying Beneficiaries. The automatic Beneficiaries specified in Section 9.3
and the Beneficiaries designated by the Participant become fixed as of the
Participant’s death so that, if a Beneficiary survives the Participant but dies
before the receipt of the payment due such Beneficiary, the payment will be made
to the representative of such Beneficiary’s estate. Any designation of a
Beneficiary by name that is accompanied by a description of relationship to the
Participant or only by statement of relationship to the Participant is effective
only to designate the person or persons standing in such relationship to the
Participant at the time of the Participant’s death. If the Administrative
Committee has any doubt as to the proper Beneficiary to receive payments
pursuant to the Plan, the Administrative Committee shall have the right,
exercisable in its discretion,

16



--------------------------------------------------------------------------------



 



    to cause the applicable Employer or the Trustee to withhold such payments
until this matter is resolved to the Administrative Committee’s satisfaction.  
9.5   Payment in Event of Incapacity. If any individual entitled to receive any
payment under the Plan is, in the judgment of the Administrative Committee,
physically, mentally or legally incapable of receiving or acknowledging receipt
of the payment, and no legal representative has been appointed for the
individual, the Administrative Committee may (but is not required to) cause the
payment to be made to any one or more of the following as may be chosen by the
Administrative Committee: the Beneficiary (in the case of the incapacity of a
Participant); the institution maintaining the individual; a custodian for the
individual under the Uniform Transfers to Minors Act of any state; or the
individual’s spouse, children, parents, or other relatives by blood or marriage.
The Administrative Committee is not required to see to the proper application of
any such payment.   9.6   Discharge of Obligations. The payment of benefits
under the Plan to a Beneficiary or in accordance with Section 9.5 shall fully
and completely discharge all Employers and the payment completely discharges all
claims under the Plan against the Employers, the Administrative Committee, the
Plan and the Trust to the extent of the payment.

ARTICLE 10
Leave of Absence

10.1   Paid Leave of Absence. If a Participant is authorized by his or her
Employer to take a paid leave of absence from the employment of the Employer,
(a) the Participant shall continue to be considered eligible for the benefits
provided in Articles 7 and 8 in accordance with the provisions of those
Articles, and (b) the deferrals of Covered Compensation shall continue to be
withheld during such paid leave of absence in accordance with Article 4.   10.2
  Unpaid Leave of Absence. If a Participant is authorized by his or her Employer
to take an unpaid leave of absence from the employment of the Employer, such
Participant shall continue to be eligible for the benefits provided in Articles
7 and 8 in accordance with the provisions of those Articles. During the unpaid
leave of absence, the Participant’s deferrals shall be suspended and the
Participant shall not be allowed to make any additional deferral elections. If
the Participant returns to active employment during the Plan Year in which the
leave of absence occurred, deferrals shall resume in accordance with the
Participant’s election applicable to that Plan Year. If the Participant returns
to active employment during any subsequent Plan Year, the Participant may elect
to defer Covered Compensation for the Plan Year following the Plan Year during
which the Participant returns to active employment in accordance with
Section 2.2(a).

ARTICLE 11
Source of Payments; Nature of Interest

11.1   Trust.

    (a)   Establishment of Trust. An Employer may establish a Trust, or may be
covered by a Trust established by another Employer, with an independent
corporate trustee

17



--------------------------------------------------------------------------------



 



      in order to provide assets from which the obligations of the Employer(s)
to the Participants and their Beneficiaries under the Plan may be fulfilled. The
Trust must be a grantor trust that conforms substantially with the model trust
described in Revenue Procedure 92-64. The Employers may from time to time
transfer to the Trust cash, marketable securities or other property, including
securities issued by the Company, acceptable to the Trustee in accordance with
the terms of the Trust.     (b)   Change in Control. Notwithstanding
Section 11.1(a) and only if and to the extent such transfer will not be treated
as a transfer of property within the meaning of Section 83 of the Code or
Section 409A(b)(2) of the Code, not later than the effective date of a Change in
Control, each Employer must transfer to the Trust an amount not less than the
amount by which (i) 125 percent (125%) of the aggregate vested balance of all
Participants’ Accounts attributable to the Employer as of the last day of the
month immediately preceding the effective date of the Change in Control exceeds
(ii) the value of the Trust assets attributable to amounts previously
contributed by the Employer as of the most recent date as of which such value
was determined.

11.2   Source of Payments.

  (a)   Employer’s Responsibility. Each Employer will pay, from its general
assets, the portion of any benefit payable pursuant to Articles 7 or 8 that is
attributable to a Participant’s Account with respect to that Employer, and all
costs, charges and expenses relating thereto.     (b)   Distributions from the
Trust. The Trustee will make distributions to Participants and Beneficiaries
from the Trust in satisfaction of an Employer’s obligations under the Plan in
accordance with the terms of the Trust. Each Employer is responsible for paying
any benefits attributable to a Participant’s Account with respect to that
Employer that are not paid by the Trust.

11.3   Status of Plan and Trust. The provisions of the Plan shall govern the
rights of a Participant to receive distributions pursuant to the Plan. The
provisions of the Trust shall govern the rights of the Employers, Participants
and the creditors of the Employers to the assets transferred to the Trust. Each
Employer shall at all times remain liable to carry out its obligations under the
Plan. Nothing contained in the Plan or Trust is to be construed as providing for
assets to be held for the benefit of any Participant or any other person or
persons to whom benefits are to be paid pursuant to the terms of the Plan, with
the Participant’s or other person’s only interest under the Plan being the right
to receive the benefits set forth herein. The Trust is established only for the
convenience of the Employers and the Participants, and no Participant has any
interest in the assets of the Trust prior to distribution of such assets
pursuant to the Plan. To the extent the Participant or any other person acquires
a right to receive benefits under the Plan or the Trust, such right is no
greater than the right of any unsecured general creditor of the Employer.

18



--------------------------------------------------------------------------------



 



ARTICLE 12
Administration

12.1   Administrative Committee. The Plan will be administered on behalf of the
Company by a committee (the “Administrative Committee”) whose members will be
appointed by and will serve at the pleasure of the Company’s Compensation
Committee. Members of the Administrative Committee may be Participants under the
Plan. Any Administrative Committee member may be removed at any time, with or
without cause. Any Administrative Committee member may resign by delivering his
or her written resignation to the Company’s Secretary. Vacancies arising by the
death, resignation or removal of an Administrative Committee member may be
filled by the Compensation Committee. Any individual serving on the
Administrative Committee who is a Participant shall not vote or act on any
matter relating solely to himself or herself. The Administrative Committee will
operate in accordance with such procedures as the Compensation Committee may
from time to time specify or, in the absence of such procedures, such procedures
as the Administrative Committee adopts.   12.2   Administrative Committee Powers
and Responsibilities. Except to the extent authority is expressly reserved to
the Compensation Committee hereunder, the Administrative Committee has
discretionary power and authority to adopt, modify and rescind Plan Rules, to
make all determinations necessary for the administration of the Plan, to
construe, interpret, apply and enforce the Plan and Plan Rules and to remedy
ambiguities, inconsistencies, omissions and erroneous Account Balances. The
Administrative Committee will maintain records, make the requisite calculations
and disburse or direct the Trustee to disburse payments under the Plan. The
Administrative Committee’s interpretations, determinations, regulations and
calculations are final and binding on all persons and parties concerned.   12.3
  Delegation and Agents. The Administrative Committee may delegate to any person
authority to perform non-discretionary administrative duties in connection with
the Plan to the extent determined by the Administrative Committee to be
necessary or desirable. To the extent such authority has been delegated,
references in the Plan to the “Administrative Committee” shall be deemed to
include any person to whom the applicable authority has been delegated. The
Administrative Committee may, from time to time, retain and consult with counsel
or other consultants who may also be counsel or consultants to any Employer.  
12.4   Employer Information. To enable the Administrative Committee to perform
its functions, each Employer shall supply full and timely information to the
Administrative Committee on all matters relating to the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
Termination of Employment of its Participants, and such other pertinent
information as the Administrative Committee may reasonably require.   12.5  
Indemnification. The Employers jointly and severally agree to indemnify and hold
harmless, to the extent permitted by law, each member of the Administrative
Committee or other director, officer or employee of any Employer performing
administrative duties

19



--------------------------------------------------------------------------------



 



    in connection with the Plan against any and all liabilities, losses, costs
and expenses (including legal fees) of every kind and nature that may be imposed
on, incurred by, or asserted against such person at any time by reason of such
person’s services in connection with the Plan, but only if such person did not
act dishonestly or in bad faith or in willful violation of the law or
regulations under which such liability, loss, cost or expense arises. The
Employers have the right, but not the obligation, to select counsel and control
the defense and settlement of any action for which a person may be entitled to
indemnification under this provision.

ARTICLE 13
Claims Procedures

13.1   Submission of Claim. Any Participant or Beneficiary of a deceased
Participant (either being referred to in this Article as a “Claimant”) may
deliver to the Administrative Committee a written claim for a determination with
respect to the amounts distributable to such Claimant from the Plan. If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be submitted within sixty (60) days after such notice was received by the
Claimant. Any other claim must be made within one hundred and eighty (180) days
of the date on which the event that caused the claim to arise occurred. The
claim must state with particularity the determination desired by the Claimant.  
13.2   Consideration by Administration Committee. The Administrative Committee
will consider a Claimant’s claim within a reasonable time, but no later than
ninety (90) days after receiving the claim. The Administrative Committee shall
notify the Claimant in writing:

  (a)   that the claim has been allowed in full; or     (b)   that the claim has
been denied in whole or in part, and such notice must set forth in a manner
calculated to be understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure set forth in Sections 13.3 and 13.4 below; and    
(v)   a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

20



--------------------------------------------------------------------------------



 



13.3   Review of Denied Claim. Within sixty (60) days after receiving a notice
from the Administrative Committee that a claim has been denied, in whole or in
part, a Claimant (or the Claimant’s duly authorized representative) may file
with the Administrative Committee a written request for a review of the denial
of the claim. The Claimant (or the Claimant’s representative):

  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits;     (b)   may submit written comments or other documents; and/or  
  (c)   may request a hearing, which the Administrative Committee, in its sole
discretion, may grant.

13.4   Decision on Review. The Administrative Committee shall render its
decision on review promptly, and in any case within sixty (60) days of the later
of the date the Administrative Committee receives the Claimant’s written request
for a review of the denial of the claim, or the date a hearing is held at
Claimant’s request. In rendering its decision, the Administrative Committee
shall take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and     (d)   a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a).

13.5   Extensions of Time. The ninety (90) and sixty (60) day periods specified
in Sections 13.2 and 13.4 during which the Administrative Committee must respond
to the Claimant may be extended by up to an additional ninety (90) or sixty
(60) days, respectively, if special circumstances beyond the Administrative
Committee’s control so require and if notice of such extension is given to the
Claimant prior to the expiration of the initial ninety (90) or sixty (60) day
period.   13.6   Legal Action. A Claimant’s compliance with the foregoing
provisions of this Article 13 is a prerequisite to a Claimant’s right to
commence any legal action with respect to any claim for benefits under the Plan.

21



--------------------------------------------------------------------------------



 



13.7   Disputes. A Participant, Beneficiary or other person claiming a right or
entitlement pursuant to the Plan may not commence a civil action with respect to
a benefit under the Plan after the earlier of:

  (a)   three years after the occurrence of the facts or circumstances that give
rise to or form the basis for such action; and     (b)   one year from the date
the Participant, Beneficiary or other person claiming a right or entitlement
pursuant to the Plan had actual knowledge of the facts or circumstances that
give rise to or form the basis for such action.

13.8   Claims Procedures for Disability Claims.

  (a)   Consideration by Administrator. Notwithstanding anything in the Plan to
the contrary, in the case of claim relating to the payment of a Disability
benefit under the Plan, within forty-five (45) days after the Claimant files the
claim, the Administrator shall notify the Claimant whether the claim has been
upheld or denied. This period may be extended for up to thirty (30) days if the
Administrator determines that such an extension is necessary and provides an
extension notice during the initial forty-five (45) day period. If an extension
is necessary, a decision shall be made within seventy five (75) days after the
Claimant files the claim. A second extension may be granted if, prior to the end
of the first thirty (30) day period, if the Administrator notifies the Claimant
that such an extension is necessary. If a second extension is necessary a
decision shall be made within one hundred five (105) days after the Claimant
files the claim. If the Claimant failed to provide sufficient information to
determine whether benefits are covered or payable under the Plan, the Claimant
will have at least forty-five (45) days to complete the claim. If the
Administrator denies the claim, the Claimant shall be provided with written or
electronic notification of the following:

  (i)   a description of any additional material or information necessary for
the Claimant to complete the claim and an explanation of why such material or
information is necessary;     (ii)   the specific reason or reasons for the
denial;     (iii)   the specific reference to the pertinent provisions of the
policy upon which the decision is based;     (iv)   an explanation of the claim
review procedure for appeal of the denial;     (v)   if the denial was based on
an internal rule, guideline, protocol, or other similar criterion, the specific
internal rule, guideline, or other similar criterion should be provided or a
statement that such information was relied upon and a copy will be provided to
the Claimant free of charge; and

22



--------------------------------------------------------------------------------



 



  (vi)   if the decision was based on a medical necessity or experimental
treatment, an explanation of the scientific or clinical judgment for the denial,
applying the terms of the Plan to the Claimant’s medical circumstances, or a
statement that such explanation will be provided free of charge upon request.

  (b)   Review of Denied Claim. Within one hundred eighty (180) days after the
Claimant receives notice that the claim has been denied, the Claimant may file a
written request to a new decision-maker who is not a subordinate of the initial
decision-maker of the claim denial. The Claimant is entitled to a new decision
on appeal, not simply a review of whether the initial decision was reasonable.
If the denial was based on medical judgment, the Administrator must consult with
an independent health care professional who has appropriate training and
experience in the field of medicine. Further, the Administrator must identify
the medical or vocational experts whose advice was obtained regardless of
whether the advice was relied upon in making the decision. The Claimant may also
submit comments, documents, records, and other information after the filing of
the appeal that will be considered even if this information was not submitted or
considered during the initial decision. Prior to this hearing, the Claimant
shall have a reasonable opportunity to review, upon request and free of charge,
pertinent documents, and records. The Administrator shall communicate the
decision to the Claimant within forty-five (45) days after receiving the appeal.
This period may be extended one time for up to forty-five (45) days if the
Administrator determines that such an extension is necessary and the Plan
provides an extension notice during the initial forty-five (45) day period. If
an extension is necessary a decision shall be made within ninety (90) days after
the Claimant files the claim. If the Administrator denies the review, the
Claimant shall be provided with the following information:

  (i)   The specific reason or reasons for the denial;     (ii)   The specific
references to the Plan provisions on which the denial is based;     (iii)  
statement describing the voluntary appeal procedures;     (iv)   A statement
that the Claimant is entitled upon request to receive, free of charge, all
documents, and records relating to the denial;     (v)   If the denial was based
on an internal rule, guideline, protocol, or other similar criterion, the
specific internal rule, guideline, or other similar criterion should be provided
or a statement that such information was relied upon and a copy will be provided
to the Claimant free of charge;     (vi)   If the decision was based on a
medical necessity or experimental treatment, an explanation of the scientific or
clinical judgment for the denial, applying the terms of the Plan to the
Claimant’s medical

23



--------------------------------------------------------------------------------



 



      circumstances, or a statement that such explanation will be provided free
of charge upon request; and     (vii)   The Claimant and the Plan may have other
voluntary alternative dispute resolution options, such as mediation. One way to
find out what may be available is to contact your local U.S. Department of Labor
Office and the Claimant’s state insurance regulatory agency.

ARTICLE 14
Termination or Amendment of Plan

14.1   Termination of Plan. By action of its Compensation Committee, the Company
may terminate the Plan at any time. By action of its Board, any other Employer
may terminate its participation in the Plan at any time. If the Plan or an
Employer’s participation in the Plan is terminated, no additional deferrals,
deferral credits or Employer contribution credits will be made with respect to
affected Participants with respect to the period after the effective date of the
termination, but the Accounts of affected Participants will continue to be
credited with Investment Credits pursuant to Article 5, until they are
distributed pursuant to Articles 7 or 8.   14.2   Amendment of Plan.

  (a)   By action of the Compensation Committee, the Company may amend the Plan
at any time and in any manner, except that (i) no amendment may adversely affect
a benefit to which a Participant or the Beneficiary of a deceased participant is
entitled under the Plan as of the later of the adoption date or effective date
of the amendment, (ii) no amendment may cause the Plan to fail to meet the
requirements of Section 409A of the Code with respect to any Participant without
such Participant’s consent and (iii) no attempted amendment to Section 11.1(b),
this Section 14.2 or Section 16.11 will be effective with respect to any Change
in Control, as defined in Section 16.11 without regard to the attempted
amendment, occurring within twelve (12) months after the date on which the
attempted amendment is approved by the Compensation Committee unless (x) each
Participant provides his or her prior written consent to the amendment, or
(y) any such amendment is, in the judgment of the Compensation Committee,
necessary in order to cause the Plan to remain compliant with applicable laws
and regulations and to ensure the continued compliance of the Plan with
Section 409A of the Code. Any amendment to the Plan applies only to Participants
whose separation from service with the Company occurs after the effective date
of the amendment unless the amendment expressly otherwise provides.     (b)   In
addition, notwithstanding anything to the contrary in the Plan, if and to the
extent the Administrative Committee shall determine that the terms of the Plan
may result in the failure of the Plan, or amounts deferred by or for any
Participant under the Plan, to comply with the requirements of Section 409A of
the Code, then (to the extent applicable) the Administrative Committee shall
have the authority (without any obligation to do so or to indemnify any
Participant for

24



--------------------------------------------------------------------------------



 



      failure to do so) to take such action to amend, modify, cancel or
terminate the Plan or distribute any or all of the amounts deferred by or for a
Participant, or take such other actions as it determines are necessary or
appropriate to (i) exempt any Account from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Account, or (ii) comply with the requirements of Section 409A of the Code and
thereby avoid the application of any penalty taxes under such Section.     (c)  
Notwithstanding any provisions of the Plan to the contrary, if the
Administrative Committee determines that delayed commencement of any portion of
the Account payable to a Specified Employee pursuant to the Plan is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, then no portion of the Participant’s Account shall be payable to
Participant prior to the earlier of (i) the expiration of the six-month period
measured from the date of the Participant’s Termination of Employment or
(ii) the date of the Participant’s death. Upon the expiration of the applicable
deferral period set forth in Section 409A(a)(2)(B)(i) of the Code, all payments
deferred pursuant to this Subsection (c) shall be paid in a lump sum to the
Participant within 30 days following such expiration, and any remaining payments
due to such Participant shall be paid as otherwise provided by the Plan.

ARTICLE 15
Miscellaneous

15.1   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. An Employer’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise to pay money
in the future.   15.2   Nonassignability. The benefits payable under the Plan
and the right to receive future benefits under the Plan may not be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered or subjected to any
charge or legal process. No part of any benefit payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.  
15.3   No Employment Rights Created. Neither the establishment of or
participation in the Plan confers on any Participant the right to continued
employment or limits the right of the Employer to discharge, transfer, demote,
modify terms and conditions of employment or otherwise deal with such
Participant without regard to the effect which such action might have on him or
her with respect to the Plan.   15.4   Withholding and Offsets. The Employers
and the Trustee retain the right to withhold from any benefit payment under the
Plan, any and all income, employment, excise and other tax as the Employers or
Trustee, in their sole discretion, deems necessary and the

25



--------------------------------------------------------------------------------



 



    Employers may offset against amounts payable to a Participant or Beneficiary
under the Plan any amounts then owing to the Employers by such Participant or
Beneficiary.   15.5   Disputes. In the event of a dispute over whether any
person is entitled to a benefit under the Plan, the amount, form or timing of
payment of any such benefit or any other provision of the Plan, the person is
responsible for paying any costs he, she or it incurs, including attorney’s fees
and legal expenses, and each Employer is responsible for paying any costs it
incurs, including attorney’s fees and legal expenses.   15.6   Other Benefits.
Neither amounts deferred or contributed nor amounts paid pursuant to the Plan
constitute salary or compensation for the purpose of computing benefits under
any other benefit plan, practice, policy or procedure of an Employer unless
otherwise expressly provided thereunder.   15.7   No Warranties Regarding Tax
Treatment. The Employers make no warranties regarding the tax treatment to any
person of any deferrals or payments made pursuant to the Plan and each
Participant will hold the Administrative Committee, the Company, the other
Employers and their respective officers, directors, employees, agents and
advisors harmless from any liability resulting from any tax position taken in
good faith in connection with the Plan.   15.8   Furnishing Information. A
Participant or his or her Beneficiary will cooperate with the Administrative
Committee by furnishing any and all information requested by the Administrative
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder.   15.9  
Governing Law. To the extent that state law is not preempted by the provisions
of ERISA, or any other laws of the United States, all questions pertaining to
the construction, validity, effect and enforcement of the Plan will be
determined in accordance with the internal, substantive laws of the State of
Minnesota without regard to its conflict of laws rules of the State of Minnesota
or any other jurisdiction.   15.10   Notices. Any notice or filing required or
permitted to be given to the Administrative Committee under the Plan shall be in
writing and either hand-delivered, mailed or sent via overnight delivery service
to the address below:

Nash-Finch Company
Attn: Vice President of Human Resources
7600 France Avenue South
Minneapolis, Minnesota 55435

    Any notice or filing required or permitted to be given to a Participant
under the Plan shall be in writing and either hand-delivered, mailed or sent via
overnight delivery service to the last known address of the Participant.      
Any notice sent or delivered as provided hereunder shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the third business
day after deposit in the U.S. mail.

26



--------------------------------------------------------------------------------



 



15.11   Successors. The provisions of the Plan shall bind and inure to the
benefit of the Employers and their successors and assigns.   15.12  
Separability. In case any provision of the Plan shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but the Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.   15.13   Insurance. The
Employers, on their own behalf or on behalf of the Trustee, may apply for and
procure insurance on the life of any Participant, in such amounts and in such
forms as the Employers may choose. The Employers or the Trustee, as the case may
be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.
  15.14   Adoption by Affiliated Organization. With the prior approval of the
Administrative Committee, an Affiliated Organization may, by action of its
Board, adopt the Plan and become an Employer.   15.15   Headings. The headings
of articles and sections are included solely for convenience of reference; if
there exists any conflict between such headings and the text of the Plan, the
text will control.

ARTICLE 16
Definitions
The definitions set forth in this Article apply in construing the Plan unless
the context otherwise indicates.

16.1   Account. “Account” means the bookkeeping account maintained with respect
to a Participant pursuant to Section 4.1 reflecting the amounts owed to the
Participant or the Participant’s Beneficiary under the terms of the Plan.
Subaccounts within any such Account may be established for any Participant to
the extent deemed necessary by the Administrative Committee, and may include the
following:

  (a)   Share Subaccount. A Share Subaccount may be established which shall be
credited with deferrals of any amounts that are payable to the Participant in
the form of Shares.     (b)   Cash Subaccount. A Cash Subaccount may be
established which shall be credited with all amounts not credited to the
Participant’s Share Subaccount.     (c)   Deferral and Matching Subaccount. A
Deferral and Matching Subaccount may be established within a Cash Subaccount
which shall be credited with (a) the amounts of Covered Compensation deferred by
the Participant under Section 4.2 (other than amounts the Participant elects to
have credited to a Share Subaccount

27



--------------------------------------------------------------------------------



 



      or a Scheduled Distribution Subaccount), (b) Company Matching Amounts,
(c) Company Profit Sharing Amounts, and (d) the Investment Credits under
Article 5 related to those deferrals and credits.     (d)   Deferral Subaccount.
A Deferral Subaccount may be established within a Share Subaccount which shall
be credited with deferrals of LTI Amounts that are payable to the Participant in
the form of Shares.     (e)   Scheduled Distribution Subaccount. If the
Participant so elects under Section 7.1, a Scheduled Distribution Subaccount may
be established within a Cash Subaccount and/or a Share Subaccount to which shall
be credited the deferrals under Section 7.1(a) that the Participant elects to
have credited to a Scheduled Distribution Subaccount and the Investment Credits
under Article 5 related to those deferrals. Separate Scheduled Distribution
Subaccounts may be established for amounts deferred with respect to different
Plan Years, and deferrals during a particular Plan Year may be allocated only to
one Scheduled Distribution Subaccount.     (f)   Company Contribution
Subaccount. A Company Contribution Subaccount may be established within a Cash
Subaccount to which shall be credited Company Contribution Amounts and the
Investment Credits under Article 5 related to those amounts.

16.2   Account Balance. “Account Balance” means, with respect to a Participant,
an entry on the records of the Employer reflecting the amounts owed to the
Participant or the Participant’s Beneficiary under the terms of the Plan. As of
any given date, a Participant’s Account Balance is equal to (a) the sum of
Covered Compensation that has been deferred and credited to the Account through
that date, and Company Matching Amounts, Company Profit Sharing Amounts and
Company Contribution Amounts credited to the Account through that date, plus
(b) Investment Credits under Article 5 through that date, less (c) all
distributions made to, or withdrawals made by, the Participant or his or her
Beneficiary pursuant to the Plan as of such date. The “Balance” in any specified
Subaccount shall be similarly determined with respect to credits and
distributions that relate to the particular Subaccount.   16.3   Administrator;
Administrative Committee. “Administrator” and “Administrative Committee” mean
the administrative committee described in Section 12.1.   16.4   Affiliated
Organization. An “Affiliated Organization” is the Company and any corporation
that is a member of a controlled group of corporations (within the meaning of
Section 1563(a) of the Code without regard to Sections 1563(a)(4) and
1563(e)(3)(C) of the Code), that includes the Company or any trade or business
(whether or not incorporated) that is controlled (within the meaning of Section
414(c) of the Code) by the Company.   16.5   Annual Installment Method. “Annual
Installment Method” means a series of annual installment payments over a number
of years selected by the Participant in accordance

28



--------------------------------------------------------------------------------



 



    with the Plan, with the amount of each installment to be calculated by
multiplying the Participant’s then current vested Account Balance by a fraction,
the numerator of which is one and the denominator of which is the remaining
number of annual payments due the Participant. For purposes of Section 409A of
the Code, the Participant’s right to receive installment payments pursuant to
the Plan and this Section 16.5 shall be treated as a right to receive a series
of separate and distinct payments. For purposes of this definition, a
Participant’s “then current vested Account Balance” shall be: (a) for the first
annual installment, the Participant’s vested Account Balance as of the close of
business on the Participant’s Benefit Distribution Date, and (b) for each
remaining annual installment, the Participant’s vested Account Balance on the
applicable anniversary of the Participant’s Benefit Distribution Date. By way of
example, if the Participant elects a 10 year Annual Installment Method for the
Retirement Benefit, the first payment shall be 1/10 of the vested Account
Balance, calculated as described in this definition. The following year, the
payment shall be 1/9 of the vested Account Balance, calculated as described in
this definition.   16.6   Base Salary. “Base Salary” with respect to a Plan Year
means the regular cash remuneration for services rendered as a Qualified
Employee paid to a Participant by an Employer during the Plan Year, or that
would have been so paid but for an election made pursuant to the Plan, excluding
the following: (a) any bonus, commission, overtime or fringe benefit; (b) the
value of life insurance coverage included in the Participant’s wages under
Section 79 of the Code; (c) any automobile or other allowance; (d) any moving
expense or mileage reimbursement; (e) any educational assistance payment;
(f) any severance pay; (g) any payments under any plan of deferred compensation;
(h) any benefit under any qualified or nonqualified stock option, stock purchase
or long-term incentive plan; or (i) any other element of compensation specified
in Plan Rules. Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or nonqualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Sections 125,
402(e)(3), 402(h), or 403(b) of the Code pursuant to plans established by any
Employer; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Employee.   16.7   Beneficiary.
“Beneficiary” means one or more persons, trusts, estates or other entities,
designated in accordance with Article 9, that are entitled to receive benefits
under the Plan upon the death of a Participant.   16.8   Benefit Distribution
Date. “Benefit Distribution Date” means the date that triggers distribution of a
Participant’s vested Account Balance. A Participant’s Benefit Distribution Date
shall be determined as follows:

  (a)   If the Participant is a Specified Employee and Retires, his or her
Benefit Distribution Date for each Plan Year deferral shall be the later of
(i) the last day of the six-month period immediately following the date on which
the Participant Retires, or (ii) if the Participant has elected pursuant to
Section 3.3(a)(vii) with

29



--------------------------------------------------------------------------------



 



      respect to a Plan Year, the first day of the Plan Year immediately
following the Plan Year in which such Retirement occurs;     (b)   If the
Participant is not a Specified Employee and Retires, his or her Benefit
Distribution Date for each Plan Year deferral shall be the date on which the
Participant Retires, unless the Participant has elected pursuant to
Section 3.3(a)(vii) with respect to a Plan Year to have his or her Benefit
Distribution Date be the first day of the Plan Year immediately following the
Plan Year in which such Retirement occurs;     (c)   If the Participant
experiences a Termination of Employment, his or her Benefit Distribution Date
shall be (i) the last day of the six-month period immediately following the date
on which the Participant experiences a Termination of Employment if the
Participant is a Specified Employee, and (ii) for all other Participants, the
date on which the Participant experiences a Termination of Employment;     (d)  
The date on which the Administrative Committee is provided with proof that is
satisfactory to the Administrative Committee of the Participant’s death, if the
Participant dies prior to the complete distribution of his or her vested Account
Balance;     (e)   The date on which the Participant becomes Disabled, unless
the Participant has elected pursuant to Section 3.3(a)(vii) with respect to a
Plan Year to have his or her Benefit Distribution Date be the first day of the
Plan Year immediately following the Plan Year in which the Participant became
Disabled; or     (f)   The date on which the Company experiences a Change in
Control if (i) the Participant has elected to receive a Change in Control
Benefit, and (ii) the Change in Control occurs prior to the Participant’s
Termination of Employment, Retirement, death or Disability.

16.9   Board. “Board” means the board of directors of the Affiliated
Organization in question. When the Plan provides for an action to be taken by
the Board, the action may be taken by any committee or individual authorized to
take such action pursuant to a proper delegation by the board of directors in
question.   16.10   Bonus. “Bonus” means the annual bonus attributable to
services rendered by a Participant during a Plan Year and paid (or would have
been paid but for an election under the Plan) to the Participant by an Employer
during the first following Plan Year.   16.11   Change in Control. “Change in
Control” means:

  (a)   Any one person or more than one person acting as a group acquires
ownership of stock of the Company that, together with the stock held by such
person or group, constitutes more than 50 percent (50%) of the total fair market
value or total voting power of the stock of the Company. However, if any one
person or more than one person acting as a group, is considered to own more than
50 percent

30



--------------------------------------------------------------------------------



 



      (50%) of the total fair market value or total voting power of the stock of
the Company, the acquisition of additional stock by the same person or persons
is not considered to cause a Change in Control;     (b)   Any one person, or
more than one person acting as a group acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing thirty
percent (30%) or more of the total voting power of the stock of the Company;    
(c)   Any one person, or more than one person acting as a group acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) all or substantially all of the
assets of the Company immediately prior to such acquisition or acquisitions; or
    (d)   A majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election;

          provided, that the transaction or event described in subsection (a),
(b), (c) or (d) also constitutes a “change in control event,” as defined in
Treasury Regulation §1.409A-3(i)(5).

16.12   Change in Control Benefit. “Change in Control Benefit” means the benefit
described in Section 7.6.   16.13   Code. “Code” means the Internal Revenue Code
of 1986, as amended from time to time. Any reference to a specific provision of
the Code includes a reference to that provision as it may be amended from time
to time and to any successor provision.   16.14   Commissions. “Commissions”
means the cash commissions earned by a Participant and payable by any Employer
for services rendered during a Plan Year, excluding any Bonus, LTI Amounts or
other additional incentives or awards earned by the Participant.   16.15  
Company. “Company” means Nash-Finch Company or any successor thereto.   16.16  
Compensation Committee. “Compensation Committee” means the Compensation and
Management Development Committee of the Board of the Company, or such successor
committee as performs the functions of such committee.   16.17   Company
Contribution Amount. “Company Contribution Amount” means, for any one Plan Year,
the amount determined in accordance with Section 4.3.   16.18   Company Matching
Amount. “Company Matching Amount” means, for any one Plan Year, the amount
determined in accordance with Section 4.4.   16.19   Company Profit Sharing
Amount. “Company Profit Sharing Amount” means, for any one Plan Year, the amount
determined in accordance with Section 4.5.

31



--------------------------------------------------------------------------------



 



16.20   Covered Compensation. “Covered Compensation” means, for a Plan Year, the
Base Salary, Bonus, Commissions and LTI Amount which the Participant receives or
is entitled to receive from his or her Employers for services rendered during
that Plan Year.   16.21   Death Benefit. “Death Benefit” means the benefit set
forth in Section 7.5.   16.22   Disability; Disabled. “Disability” or “Disabled”
means that a Participant is, by reason of any medically determinable physical or
mental impairment, which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months:

  (a)   unable to engage in any substantial gainful activity, or     (b)  
receiving income replacement benefits for a period of not less than 3 months
under any accident and health plan covering Employees.

16.23   Disability Benefit. “Disability Benefit” means the benefit set forth in
Section 7.4.   16.24   Effective Date. “Effective Date” means January 1, 2005.  
16.25   Employee. “Employee” is an individual who is classified by an Employer
as a common law employee of that Employer.   16.26   Employer. “Employer” means
the Company and any other Affiliated Organization that has adopted the Plan, or
all of them collectively, as the context requires. An Affiliated Organization
will cease to be an Employer upon a termination of the Plan as to its Employees
and the satisfaction in full of all of its obligations under the Plan or upon
its ceasing to be an Affiliated Organization.   16.27   ERISA. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended from time to time.  
16.28   Fair Market Value. “Fair Market Value” means, with respect to a Share,
as of any date (or, if no shares were traded or quoted on such date, as of the
next preceding date on which there was such a trade or quote) (a) the mean
between the reported high and low sale prices of a Share during the regular
trading session if the Shares are listed, admitted to unlisted trading
privileges or reported on any foreign or national securities exchange or on the
Nasdaq Global Market or an equivalent foreign market on which sale prices are
reported; (b) if Share are not so listed, admitted to unlisted trading
privileges or reported, the closing bid price as reported by the Nasdaq Capital
Market, OTC Bulletin Board or the National Quotation Bureau, Inc. or other
comparable service; or (c) if the Shares are not so listed or reported, such
price as the Compensation Committee determines in good faith in the exercise of
its reasonable discretion.   16.29   Investment Credits. “Investment Credits”
are the gains or losses allocable to Accounts or Subaccounts of Participants
under Article 5 based on the Measurement Funds elected by the Participant, or
Share Units allocated to Share Subaccounts pursuant to Section

32



--------------------------------------------------------------------------------



 



    5.2(b) and dividends deemed to have been received on such Share Units and
credited pursuant to Section 5.2(a).   16.30   401(k) Plan. “401(k) Plan” means,
with respect to an Employer, a plan adopted by the Employer and qualified under
Section 401(a) of the Code that contains a cash or deferral arrangement
described in Section 401(k) of the Code, and includes the Profit Sharing Plan.  
16.31   LTI Amount. “LTI Amount” means the compensation a Participant receives
or is entitled to receive under any Employer’s long-term incentive plan or any
other long-term incentive arrangement designated by the Compensation Committee
for services rendered during that Plan Year.   16.32   Measurement Funds.
“Measurement Funds” means investment indices selected by the Participant to
measure the deemed rate of investment return on his or her Account and
Subaccounts. The investment indices will include such investment options as the
Administrative Committee designates from time to time.   16.33   Participant.
“Participant” means (a) a Qualified Employee selected to participate in the Plan
pursuant to Section 2.1 who elects to make deferrals to the Plan pursuant to
Article 3, and (b) any person who was formerly a Participant within the meaning
of clause (a) and whose entire Account Balance has not yet been distributed.  
16.34   Plan. “Plan” means the Amended and Restated Nash-Finch Company Deferred
Compensation Plan, amended and restated effective July 14, 2008.   16.35   Plan
Year. “Plan Year” means the period beginning on the Effective Date and ending on
December 31, 2005 and, thereafter, each calendar year.   16.36   Plan Rule.
“Plan Rule” means a rule, policy, practice or procedure adopted by the
Administrative Committee.   16.37   Profit Sharing Plan. “Profit Sharing Plan”
means the Nash-Finch Company Profit Sharing Plan as amended from time to time.  
16.38   Qualified Employee. “Qualified Employee” means an Employee who is
considered to part of a select group of management or highly compensated
employees, as membership in such group is determined in accordance with
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.   16.39   Retirement, Retire
or Retired. “Retirement”, “Retire(s)” or “Retired” means, with respect to an
Employee, separation from service with all Employers for any reason on or after
the earlier of the attainment of (a) age 65 or (b) age 55 with 10 Years of
Service.   16.40   Retirement Benefit. “Retirement Benefit” means the benefit
set forth in Section 7.2.   16.41   Scheduled Distribution. “Scheduled
Distribution” means the distribution set forth in Section 7.1.

33



--------------------------------------------------------------------------------



 



16.42   Share Unit. “Share Unit” means a unit credited to a Participant’s Share
Subaccount pursuant to the Plan, each of which represents the equivalent of one
Share.   16.43   Shares. “Shares” mean shares of common stock of the Company,
$1.66-2/3 par value, or such other class or kind of shares or other securities
as may be applicable pursuant to Section 5.2(b).   16.44   Specified Employee
“Specified Employee” means any Participant who, as of the date of such
Participant’s Termination of Employment, is determined to be a “key employee” of
the Company and, at such time, the Company has any stock that is publicly traded
on an established securities market or otherwise. For purposes of this
definition, a Participant is a “key employee” if the Participant meets the
requirements of Sections 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in
accordance with the Treasury Regulations thereunder and disregarding
Section 416(i)(5) of the Code) at any time during the twelve (12) month period
ending on the last day of the Company’s applicable fiscal year (referred to as
the “identification date” below). If a Participant is a “key employee” as of the
identification date, such Participant shall be treated as a “key employee” for
the entire twelve (12) month period beginning on the first day of the fourth
month following the identification date. For purposes of this definition, a
Participant’s compensation for the twelve (12) month period ending on an
identification date shall mean such Participant’s compensation, as determined
under Treasury Regulation Section 1.415(c)-2(d)(4), from the Company for such
period.   16.45   Termination Benefit. “Termination Benefit” shall mean the
benefit set forth in Section 7.3.   16.46   Termination of Employment.
“Termination of Employment” means the termination of the employee-employer
relationship between the Participant and the Company, whether voluntarily or
involuntarily, including, without limitation, a termination by resignation,
discharge, disability, death or Retirement; provided that in each case such
“Termination of Employment” constitutes a “separation from service” within the
meaning of Treasury Regulation Section 1.409A-1(h). The Administrative Committee
shall have full and final authority, which shall be exercised in its absolute
discretion, to determine conclusively whether a Participant has had a
“Termination of Employment,” the date of such “Termination of Employment,” and
all matters and questions relating to a “Termination of Employment,” including,
without limitation, whether particular leaves of absence constitute a
“Termination of Employment.”   16.47   Trust. “Trust” means any trust or trusts
established by an Employer pursuant to Section 11.1.   16.48   Trustee.
“Trustee” means the one or more banks or trust companies that at the relevant
time has or have been appointed by the Company to act as Trustee of the Trust.  
16.49   Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent of the Participant,
loss of the Participant’s property

34



--------------------------------------------------------------------------------



 



    due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.   16.50   Years of Service. “Years of Service” shall mean the total
number of full years in which a Participant has been employed by one or more
Employers. For purposes of this definition, a year of employment shall be a
three hundred and sixty five (365) day period (or three hundred and sixty six
(366) day period in the case of a leap year) that, for the first year of
employment, commences on the Employee’s date of hiring and that, for any
subsequent year, commences on an anniversary of that hiring date.

35